          Case 1:20-cv-03651-ER Document 47 Filed 01/07/21 Page 1 of 1




                                        January 7, 2021

VIA ECF

The Honorable Edgardo Ramos
United States District Court
Southern District of New York
40 Foley Square, Courtroom 619
New York, New York 10007

              Re:     Wolff, et ano. v. Glenn, et al., 20 Civ. 03651 (ER)

Your Honor:

               We represent Plaintiffs in the above-referenced matter. On December 7, 2020,
the Parties wrote to inform the Court “that the Parties have reached an agreement in principle on
settlement, subject to the execution of a binding settlement agreement.” D.E. 45. On December
7, 2020, the Court issued an Order of Discontinuance (D.E. 46) “subject to reopening should the
settlement not be consummated within thirty (30) days of the date hereof.”

               We write to request that the period by which the Parties are permitted to move to
reopen this matter be extended by a further fourteen (14) days until on or before January 21,
2021. While the Parties have agreed to the form of a settlement agreement, the agreement has
not been fully finalized and executed to date. However, we expect the agreement to be fully
executed shortly.

               We have conferred with counsel for Defendants, and they have advised that they
do not object to this request.

              We thank the Court for its courtesies.


                                                    Respectfully,

                                                    /s/ Noah H. Bunzl

                                                    Noah H. Bunzl


cc: Richard G. Menaker, Esq. (via ECF and email)
    Stephen M. Forte, Esq. (via ECF and email)
